Citation Nr: 0941491	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1950 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  During the course of the appeal, the appellant 
relocated and his claims are currently in the jurisdiction of 
the RO in Waco, Texas.

In February 2008, the Board remanded this matter to the RO 
for due process considerations.  As set forth in more detail 
below, another remand of this matter is unfortunately 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

In October 2009, the Board advanced this case on the docket 
in light of the appellant's age.  38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).  


REMAND

VA regulations require that an appellant be accorded a full 
right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (2009).

In this case, in November 2006, the appellant designated the 
Texas Veterans Commission (TVC) as his representative.  See 
November 2006 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  In June 2008, 
however, he revoked that representation by completing another 
VA Form 21-22 designating the Disabled American Veterans 
(DAV) as his representative.  See June 2008 November 2006 VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative.  

There is no indication that DAV has withdrawn as the 
appellant's representative in accordance with 38 C.F.R. § 
20.608 (2009).  Despite this, DAV has not conducted a review 
of the appellant's case, nor was DAV copied on any 
correspondence, including the most recent Supplemental 
Statement of the Case in September 2009.  Thus, this matter 
be returned to the RO for the purpose of affording a DAV 
representative the opportunity to compete a review of the 
appellant's case.

In addition, the Board notes that the appellant has submitted 
additional medical evidence in support of his claim for a 
total rating based on individual unemployability.  It does 
not appear that this evidence was considered by the RO in the 
most recent Supplemental Statement of the Case.  Because the 
appellant did not submit a waiver of initial RO review of 
this additional evidence, it must be considered by the RO on 
remand.  38 C.F.R. § 20.1304 (2009).

Finally, a review of the claims folder indicates that the 
record on appeal may be incomplete.  The appellant reports 
that he received treatment at the VA Medical Center in New 
Orleans, Louisiana, beginning in 1983, including for his left 
foot disability.  In 2006, the RO submitted multiple requests 
for these records to the New Orleans VAMC.  In December 2006, 
the facility forwarded clinical records dated from March 
1988.  It is unclear whether records dated prior to that time 
are available.

Under applicable regulation, VA is required to obtain 
relevant records from a Federal department or agency, 
including VA clinical records.  Indeed, VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including records from VA 
medical facilities.  VA may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to discern whether additional VA clinical 
records are available.  38 C.F.R. § 3.159 (c)(2) (2009).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should contact the New Orleans 
VAMC and request clinical records 
pertaining to the appellant for the 
period from January 1983 to March 1988, 
to include a search of the hospital's 
archives.  If such records are not 
available, the RO must specifically 
document what attempts were made to 
locate such records and explain in 
writing if further attempts to locate or 
obtain any government records would be 
futile.

2.  In accordance with applicable 
procedure, the RO should provide the 
appellant's representative, DAV, with the 
opportunity to review the claims folder 
and prepare a VA Form 646, or written 
argument in lieu thereof.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The case should then be returned to the Board for appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



